Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to method and apparatus for programming a memory device. The independent claims 1 and 11 recite a memory device, comprising: a memory array comprising memory strings, each memory string comprising a plurality of top memory cells, a plurality of bottom memory cells, and one or more dummy memory cells between the top memory cells and the bottom memory cells; a plurality of word lines respectively coupled to gate terminals of the top memory cells and the bottom memory cells; a control circuit configured to provide a control signal to control programming a target memory cell of the top memory cells, the gate terminal of the target memory cell being coupled to a selected word line of the word lines; and a word line driver coupled to the control circuit and the word lines and configured to, in response to the control signal, apply a positive first voltage signal to each of the word lines that are coupled to the gate terminals of the top memory cells during a first time period in a pre-charge phase prior to a programming phase. The prior art fails to disclose or suggest “apply a positive first voltage signal to each of the word lines that are coupled to the gate terminals of the top memory cells during a first time period in a pre-charge phase prior to a programming phase.” Therefore, claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/12/2022